Citation Nr: 1546765	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-28 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to September 15, 2009 and in excess of 70 percent beginning on September 15, 2009.

2.  Entitlement to an effective date prior to September 15, 2009 for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. H.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the April 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The April 2007 rating decision continued a 30 percent rating for PTSD and denied entitlement to TDIU.  Thereafter, an interim June 2010 rating decision increased the ratings for PTSD to 70 percent effective September 15, 2009 and granted entitlement to a TDIU effective September 15, 2009.

A hearing before a Decision Review Officer (DRO) was held in November 2009 and a transcript is of record.  Another hearing was scheduled in March 2011 but the Veteran withdrew his request for a personal hearing in February 2011.

The Board previously remanded this matter in April 2014 for further development and examination.


FINDINGS OF FACT

1.  The Veteran's PTSD prior to September 15, 2009 was manifested by occupational and social impairment with deficiencies in work and family relations as well as panic attacks and depression, occasional neglect of personal hygiene and impaired impulse control.

2.  The Veteran's PTSD beginning on September 15, 2009 was manifested by occupational and social impairment with deficiencies in work and family relations as well as panic attacks and depression, occasional neglect of personal hygiene and impaired impulse control.

3.  The Veteran's PTSD symptoms rendered him unemployable beginning on April 11, 2005. 

CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD prior to September 15, 2009 have been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 70 percent for PTSD beginning on September 15, 2009 have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an effective date of April 11, 2005, for the grant of a TDIU have been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Increased Rating for PTSD

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

During the appeal period in this case, that portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

The Veteran testified at a November 2009 hearing before a DRO.  He was visibly sweating at the hearing because he was in a crowd, around people and trying to talk.  He testified he suffers from panic attacks daily, is in daily pain and has irritability and anger control issues when outside of his house, which is his comfort zone.  He further testified that he has memory issues, sometimes forgetting what day it is or names of immediate family members.  He also testified he does not drive because he spaces off and forgets where he is going and it is dangerous.  The Veteran also testified he does not have many friends and has a rocky relationship with his two kids.  

The Veteran's girlfriend testified at the hearing that he would forget to change his clothes if she did not remind him.  She also indicated he spends time in their basement where it is cool and reminds him of a bunker.  Moreover, she indicated he has anger issues and is emotionally distant.

The Veteran indicated the symptoms and feelings he testified to at the DRO hearing has been ongoing since 2005.  

Period Prior to September 15, 2009

Psychiatric treatment notes from July 2000 to November 2004 indicate the Veteran was having significant PTSD symptoms and taking prescribed medications but had no active suicidal or homicidal ideations.  He was also noted to be able to take care of his activities of daily living fairly well.  

Thereafter, medical records from December 2004 to June 2005 indicate the Veteran was struggling with bereavement of his wife.  No suicidal or homicidal ideations were noted and he appeared to be able to take care of his activities of daily living fairly well.  

A January 2006 PTSD treatment notation indicated the Veteran was having a stressful Christmas time and having significant PTSD symptoms.  He indicated he was not sleeping well.  He denied suicidal or homicidal ideations, had fair hygiene, was anxious and depressed but had normal attention and concentration as well as intact memory functions.  March 2006, April 2006 and May 2006 PTSD treatment notations indicate the Veteran's hygiene was fair, attitude was withdrawn, mood was anxious and depressed, thought processes were logical and coherent, with no homicidal or suicidal ideations, normal concentration, intact memory and fair judgment and insight.  

A mental health treatment note dated December 2006 documents the Veteran's grooming and hygiene to be borderline fair, blunt affect, somewhat sad and anxious mood, low self-esteem and helplessness but denied homicidal or suicidal feelings.  

The Board has considered the medical evidence of record for the period prior to September 15, 2009 and finds that probative weight is warranted for the Veteran and his girlfriend's November 2009 hearing testimony.  As such, the Board finds the Veteran's increased PTSD symptoms of deficiencies in family relations, panic attacks, irritability and anger control issues as well as neglect of his hygiene and depressed mood were present prior to September 15, 2009, as reflected by the testimony.  Therefore, the Veteran's PTSD symptoms for the period prior to September 15, 2009 more closely approximate the 70 percent rating criteria.  A rating of 100 percent is not supported by the objective medical evidence or hearing testimony as there is no evidence of persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or total occupational and social impairment.

Period Beginning on September 15, 2009

The Veteran attended a VA examination in September 2009.  At the time of the examination, the examiner noted the Veteran continued to struggle with chronic and at least moderate to severe PTSD symptoms.  He indicated they interfere with social and occupational functioning.  The symptoms include hypervigilance, intrusive memories, flashbacks, an exaggerated startle response, irritability, sleep/social impairment, emotional numbness and avoidance.  Additionally, the Veteran also had poor concentration, frequent panic attacks and struggles with trusting people and paranoid thinking.

A VA examination was performed in November 2014.  The examiner indicated the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In the examination, the Veteran reported living with his five children and his wife, getting along with his family but only having one friend and avoiding his neighbors.  He also reported not getting along with his co-workers or bosses but getting along okay with his wife.  He denied suicidal or homicidal ideation and reported no ongoing mental health treatment.  The examiner indicated the Veteran's PTSD had symptoms such as anxiety, suspiciousness, panic attacks that occur weekly or less often, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  His appearance and hygiene were in normal limits, his behavior was appropriate, no delusions and hallucinations were noted and his memory was intact.  

The medical evidence of record indicates the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Moreover, difficulty establishing and maintaining effective work and social relationships were noted.  Additionally, the September 2009 examination and the November 2009 hearing testimony reports difficulty with memory and hygiene, although these issues were not documented in the November 2014 examination.  As such, the rating of 70 percent is supported but no higher.  A rating of 100 percent is not supported by the objective medical evidence or hearing testimony as there is no evidence of persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, and total occupational and social impairment or other symptoms approximating total occupation and social impairment.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).   However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical and lay evidence from the record supports that the Veteran's PTSD is adequately compensated by the assigned disability rating.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the period at issue.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

The criteria for referral for extraschedular consideration have not been met. 

The Board notes that, in addition to the disability addressed above, the Veteran is in receipt of service connection for other disabilities.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the United States Court of Appeals for Veterans Claims (Court) or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for a higher rating for PTSD is the only increased rating claim to be adjudicated at this time, this is the only disability that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The preponderance of evidence supports a rating of 70 percent for the Veteran's PTSD prior to September 15, 2009 and thereafter, but not higher.  There is no reasonable doubt to be resolved as to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2015).


Earlier Effective Date for TDIU

In the February 2012 Informal Hearing Brief, the Veteran's representative contends the Veteran's award of TDIU should have an effective date of April 11, 2005, as the Veteran has not worked since that date and the objective medical evidence of record supports the earlier award.

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2015).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

The United States Court of Appeals for Veterans Claims has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

Here, service connection is in effect for PTSD, evaluated as 70 percent disabling prior to and from September 15, 2009; left knee disorder, evaluated as noncompensable prior to September 10, 2009 and 10 percent disabling from September 10, 2009; and maxillary sinusitis, evaluated as noncompensable from July 22, 1993.

The Veteran completed the VA Form 21-8940 dated June 2006.  On the form, he indicated he last worked in 2001.  His occupation was listed as foundry, but had to leave the job because of his disability.  He reported completing four years of high school and earning his G.E.D. but having no additional education or training.  

A letter from Dr. K.J.R. dated May 2006 indicates the Veteran is "totally and permanently disabled due to his chronic pain syndrome".  He further indicated he is unable to function well psychosocially and physically; therefore, he is unemployable.

At the November 2009 hearing, the Veteran testified he stopped working 2001.  He largely attributes his stopping work to his PTSD as some of the guys would make fun of his stutter or anger.  He also testified he had difficulty with some of the machines that had lots of buttons and different colors.  He had no additional training or education as he was taught the skills on the job.  Lastly, he testified he does not think he could go back to work as a result of the inability to deal with people, the panic attacks, irritability and memory issues.  

The Board notes an earlier VA examination was scheduled in February 2007 but the Veteran failed to appear for the examination.  Therefore, the first VA examination providing evidence of the Veteran's unemployability was performed in September 2009.  The September 2009 examination reported impulse control and isolative behavior issues as well as racing thoughts, poor concentration, and memory problems along with unpredictable behavior.  Moreover, the Veteran reported having not worked for over 10 years due to his chronic PTSD symptoms.

The Board also notes the Veteran was found to be disabled by the Social Security Administration (SSA) as of June 1, 2001 based on cervical and lumbar degenerative disc disease with radiculopathy, lumbar stenosis, bilateral carpal tunnel syndrome and bilateral cubital tunnel syndrome.  

As previously addressed in this decision, the Board has given probative weight to the Veteran's November 2009 hearing testimony and found the Veteran's PTSD symptoms more closely approximated the 70 percent rating criteria for the period prior to September 15, 2009 based on the credible testimony.  In so finding, the Veteran's PTSD now meets the percentage criteria requirement of 38 C.F.R. § 4.16(a) for the award of TDIU prior to September 2009 (one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, in the case of two or more service-connected disabilities).  Taking the Veteran's November 2009 hearing testimony along with the letter from Dr. K.J.R. dated May 2006 and the symptoms documented in the September 2009 VA examination, it follows that the Veteran has been unable to work since April 11, 2005 due to his reported PTSD symptoms or unpredictability, racing thoughts, irritability and an inability to form social and work relationships.  Therefore, the Board finds the effective date of April 11, 2005 is supported for the award of TDIU.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating of 70 percent  for service-connected posttraumatic stress disorder prior to September 15, 2009 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder beginning on September 15, 2009 is denied.

Entitlement to an effective date of April 11, 2005 for the grant of a total disability rating based upon individual unemployability is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


